Exhibit 10.1(g)

 

UNCONDITIONAL GUARANTY 
(US GUARANTOR)

 

BRIDGE BANK, N.A. (“Lender”) proposes to enter into a loan transaction with
EVOLVING SYSTEMS LIMITED (“Borrower”), which is an indirect, Wholly-Owned
Subsidiary of the undersigned guarantor (“Guarantor”).  The loan and other
credit extensions are being made by Lender to Borrower pursuant to a Loan
Agreement dated as of February 22, 2008 (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced from
time to time (the “Agreement”).  Guarantor expects to derive economic benefit
from Lender’s doing so and dealing with Borrower in accordance with the
Agreement and other Loan Documents.   All terms used without definition in this
Guaranty shall have the meaning assigned to them in the Agreement.  Terms
defined in the California Uniform Commercial Code as in effect from time to time
(the “Code”) and not otherwise defined in this Guaranty or the Agreement shall
have the meanings defined for those terms in the Code.  With respect to terms
defined in more than one article of the Code, unless otherwise specified such
terms will have the meaning specified in Article 9 of the Code.

 

For and in consideration of the loans and other credit extensions by Lender to
Borrower, and acknowledging that Lender would not enter into the Agreement
without the benefit of this Guaranty (“Guaranty”), Guarantor hereby
unconditionally and irrevocably guarantees the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

 

NOW, THEREFORE, Guarantor and the Lender agree as follows:

 

1.             If Borrower does not pay or perform when due any of the
Obligations in strict accordance with the Agreement, Guarantor shall promptly
pay all amounts due thereunder (including, without limitation, all principal,
interest, and fees) and otherwise to proceed to perform the Obligations.

 

2.             If there is more than one guarantor, the obligations hereunder
are joint and several, and whether or not there is more than one guarantor, the
obligations hereunder are independent of the obligations of Borrower and any
other person or entity, and a separate action or actions may be brought and
prosecuted against Guarantor whether action is brought against Borrower or
whether Borrower be joined in any such action or actions.  Guarantor waives the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof, to the extent permitted by law.  Guarantor’s liability
under this Guaranty is not conditioned or contingent upon the genuineness,
validity, regularity or enforceability of the Agreement.

 

3.             Guarantor authorizes Lender, without notice or demand to
Guarantor and without affecting its liability hereunder, from time to time in
accordance with the applicable provisions of the Agreement and the other Loan
Documents to (a) renew, extend, or otherwise change the terms of the Agreement
or any part thereof; (b) take and hold security for the payment of this Guaranty
or the Agreement, and exchange, enforce, waive and release any such security;
and (c) apply such security and direct the order or manner of sale thereof as
Lender in its sole discretion may determine.

 

4.             Guarantor waives any right to require Lender to (a) proceed
against Borrower, any guarantor or any other person; (b) proceed against or
exhaust any security held from Borrower; or (c) pursue any other remedy in
Lender’s power whatsoever.  Lender may, at its election, exercise or decline or
fail to exercise any right or remedy it may have against Borrower or any
security held by Lender, including without limitation the right to foreclose
upon any such security by judicial or nonjudicial sale, without affecting or
impairing in any way the liability of Guarantor hereunder.  Guarantor waives any
defense arising by reason of any disability or other defense of Borrower or by
reason of the cessation from any cause whatsoever of the liability of Borrower
other than satisfaction in full of the Obligations.  Guarantor waives any
setoff, defense or counterclaim that Borrower may have against Lender other than
satisfaction in full of the Obligations.  Guarantor waives any defense arising
out of the absence, impairment or loss of any right of reimbursement or
subrogation or any other rights against Borrower.  Until the Obligations have
been paid in full, (other than contingent indemnification Obligations to the
extent no claim giving rise thereto has been asserted), Guarantor shall have no
right of subrogation or reimbursement, contribution or other rights against
Borrower arising out or relating to, this Guaranty or any sums paid by Guarantor
hereunder, and Guarantor waives any right to enforce any remedy that Lender now
has or may hereafter have against Borrower arising out or relating to this
Guaranty or any sums paid by such Guarantor hereunder.  Guarantor waives all
presentments, demands for

 

--------------------------------------------------------------------------------


 

performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and notices of acceptance of this Guaranty and of the existence,
creation, or incurring of new or additional indebtedness.  Notwithstanding the
foregoing, Guarantor does not hereby waive any notices specifically required in
any Loan Document to which Guarantor is a party but agrees that the failure of
Lender to provide any such notices pursuant to the provisions of any such Loan
Document shall not release or diminish Guarantor’s obligations, liabilities,
agreements or duties hereunder, or otherwise affect this Guaranty in any way. 
Guarantor assumes the responsibility for being and keeping itself informed of
the financial condition of Borrower and of all other circumstances bearing upon
the risk of nonpayment of any indebtedness or nonperformance of any obligation
of Borrower, warrants to Lender that it will keep so informed, and agrees that
absent a request for particular information by Guarantor, Lender shall not have
any duty to advise Guarantor of information known to Lender regarding such
condition or any such circumstances.  Guarantor waives the benefits of
California Civil Code sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850,
2899 and 3433.   The waivers of rights in this Section 4 are made to the extent
permitted by applicable law and are made in favor of Lender only and shall not
be deemed a waiver of such rights for the benefit of any other Person.

 

5.             If Borrower becomes insolvent or is adjudicated bankrupt or files
a petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code or if such
a petition is filed against Borrower, and in any such proceeding some or all of
any indebtedness or obligations under the Agreement are terminated or rejected
or any obligation of Borrower is modified or abrogated, or if Borrower’s
obligations are otherwise avoided for any reason, Guarantor agrees that
Guarantor’s liability hereunder shall not thereby be affected or modified and
such liability shall continue in full force and effect as if no such action or
proceeding had occurred.  This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by Lender upon
the insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor, or otherwise, as though such payment had not been made.

 

6.             Until all of the Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) have been paid in full, any indebtedness of Borrower now or hereafter
held by Guarantor is hereby subordinated to any indebtedness of Borrower to
Lender; provided that so long as no Event of Default has occurred and is
continuing, Guarantor may continue to receive and retain payments on such
obligations and indebtedness provided such payments are not prohibited under the
Agreement.  During the existence of an Event of Default, such indebtedness of
Borrower to Guarantor shall be collected, enforced and received by Guarantor as
trustee for Lender and, if Lender so requests, be paid over to Lender on account
of the indebtedness of Borrower to Lender but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty.

 

7.             Guarantor agrees to pay, not later than five Business Days after
written demand therefor, reasonable attorneys’ fees and all other costs and
expenses which may be incurred by Lender in the enforcement of this Guaranty and
any agreements executed by Guarantor in connection with this Guaranty (including
without limitation security agreements).  Lender shall endeavor to provide
reasonable supporting documentation for the amount of any claims under the
foregoing sentence.  No terms or provisions of this Guaranty may be changed,
waived, revoked or amended except by a written instrument executed by Lender and
Guarantor.  Should any provision of this Guaranty be determined by a court of
competent jurisdiction to be unenforceable, all of the other provisions shall
remain effective.  This Guaranty, together with any agreements (including
without limitation any security agreements or any pledge agreements) executed by
Guarantor in connection with this Guaranty, embodies the entire agreement among
the parties hereto with respect to the matters set forth herein, and supersedes
all prior agreements among the parties with respect to the matters set forth
herein.  No course of prior dealing among the parties, no usage of trade, and no
parol or extrinsic evidence of any nature shall be used to supplement, modify or
vary any of the terms hereof. There are no conditions to the full effectiveness
of this Guaranty.  Lender may assign this Guaranty to a permitted assignee of
Lender under the Agreement without in any way affecting Guarantor’s liability
under it.  This Guaranty shall inure to the benefit of Lender and its successors
and permitted assigns.  This Guaranty is in addition to the guaranties of any
other guarantors and any and all other guaranties of Borrower’s indebtedness or
liabilities to Lender.

 

8.             Guarantor represents and warrants to Lender that (i) Guarantor
has taken all necessary and appropriate corporate action to authorize the
execution, delivery and performance by Guarantor of this Guaranty and
(ii) execution, delivery and performance of this Guaranty by Guarantor do not
conflict with or result in a breach of or constitute a default under
(x) Guarantor’s organizational documents or (y) agreements to which it is party
or by

 

--------------------------------------------------------------------------------


 

which it is bound, the effect of which default under this clause (y) would
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.

 

9.             So long as any Obligation shall remain unpaid (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) and Bank shall have any commitment to make Credit
Extensions under the Agreement, Guarantor shall do all of the following, except
as otherwise permitted under the Agreement:

 

9.1          Guarantor shall maintain its existence, remain in good standing in
its jurisdiction of organization, and continue to qualify in each jurisdiction
in which the failure to so qualify would reasonably be expected to have a
material adverse effect on the business operations or condition (financial or
otherwise) of Guarantor.  Guarantor shall maintain in force all licenses,
approvals and agreements, the loss of which would reasonably be expected to have
a material adverse effect on its business operations or condition (financial or
otherwise).

 

9.2          Guarantor shall comply in all material respects with the provisions
of its organizational documents, and shall not amend any such documents in any
manner materially adversely affecting Lender without Lender’s prior written
consent, which will not be unreasonably withheld.  Guarantor shall comply with
all statutes, laws, ordinances, directives, orders, and government rules and
regulations to which it is subject if non-compliance with such laws would
reasonably be expected to materially adversely affect the business operations or
condition (financial or otherwise) of Guarantor.

 

10.          This Guaranty shall be governed by the laws of the State of
California, without regard to conflicts of laws principles.  GUARANTOR WAIVES
ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  Guarantor submits to the jurisdiction of the state and
federal courts located in Santa Clara County, California for purposes of this
Guaranty and the Agreement.  If the jury waiver in this Section is for any
reason unenforceable, Lender and Guarantor will resolve all disputes by
reference to a referee pursuant to Code of Civil Procedure Section 638 et seq,
sitting without a jury, such referee to be by mutual agreement or, if none, as
selected by the Presiding Judge of the California Superior Court for Santa Clara
County.

 

11.          All payments made by Guarantor hereunder will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any governmental authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed on or measured by the net income or profits of a
bank pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
bank is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”).  If any Taxes are so levied or imposed,
Guarantor agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Guaranty, after withholding or deduction for or on account of any Taxes, will
not be less than the amount provided for herein and in the Agreement and related
loan documents.  Notwithstanding the foregoing provisions of this Section 11,
Guarantor shall have the full benefits and rights afforded to Borrower in
Section 12.4 of the Agreement with respect to any and all payments made by
Guarantor under this Guaranty.

 

12.          To secure performance of this Guaranty and any amounts due under
this Guaranty, Guarantor grants Lender a security interest in all of such
Guarantor’s personal property, now owned or hereafter arising, including
accounts, inventory, equipment, general intangibles, intellectual property,
copyrights, patents, trademarks, financial assets, securities, instruments,
deposit accounts, chattel paper, investment property, and the proceeds thereof
(collectively, the “Collateral”).  Guarantor shall not encumber, sell, license
or otherwise dispose of any interest in the Collateral without Lender’s prior
written consent, except as permitted under that certain Loan and Security
Agreement, dated as of February 22, 2008, between Guarantor and Lender, as
such agreement may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time 

 

--------------------------------------------------------------------------------


 

Guarantor authorizes Lender to file a financing statement, and take such other
actions as Lender deems appropriate to perfect this security interest.

 

Notwithstanding the foregoing, the “Collateral” does not include any property
that constitutes the capital stock of a controlled foreign corporation (as
defined in the Internal Revenue Code of 1986, as amended, and the regulations
thereunder) in excess of 65% of the voting power of all classes of capital stock
of such controlled foreign corporations entitled to vote.

 

Notwithstanding the foregoing, the “Collateral” does not include any lease under
which Guarantor is a lessee, license under which Guarantor is a licensee, other
contract right, property right or agreement to which Guarantor is a party, any
securities or other investment property owned by Guarantor that is subject to
contractual prohibitions against or limitations on the transfer or pledging of
such securities or property, or any equipment owned by Guarantor that is subject
to a purchase money Lien or capitalized lease obligation if the contract or
other agreement in which such Lien is granted (or in the documentation for such
capitalized lease obligations) validly prohibits the creation of any other Lien
on such equipment, or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of Guarantor therein or (ii) in a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, property
rights, agreement or documentation (other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law or principles of equity); provided,
however, in each such case, consent has not been obtained despite Guarantor’s
commercially reasonable efforts to obtain it; and provided further, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation, unenforceability, other restriction or
assignment shall be remedied and, to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property right or
agreement that does not result in any of the consequences specified in (i) or
(ii) including, without limitation, any proceeds of such lease, license,
contract, property rights, agreement, securities, other investment property, or
equipment.

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
February 22, 2008.

 

 

EVOLVING SYSTEMS, INC.

 

 

 

By:

 

 

 

 

Name:  Brian R. Ervine

 

 

 

Title: Executive Vice President, Chief Financial and

 

Administrative Officer

 

--------------------------------------------------------------------------------